AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                                                                                                                           FILED
                                                                                                                    U.S. DISTRICT COURT
                         Sheet I                                                                                EASTERN DISTRICT ARKANSAS



                                        UNITED STATES DISTRICT COURT
                                                                                                            JAM
                                                                                                            By: _________________
                                                             Eastern District of Arkansas

              UNITED STATES OF AMERICA                                     Judgment in a Criminal Case
                                V.                                         (For Revocation of Probation or Supervised Release)

                   DAVID JUNIOR SPANN
                                                                           Case No. 4:13CR00331-001 BSM
                                                                           USM No.
                                                                            Christophe Tarver- - - - - - - - - - - - - - - -
                                                                                                    Defendant's Attorney
  THE DEFENDANT:
  ~ admitted guilt to violation of condition(s)              1, 2, 3, 5
                                                           -----------
                                                                                            of the tenn of supervision.
  ~ was found in violation of condition(s) count(s) 4 and 6                            after denial of guilt.
  The defendant is adjudicated guilty of these violations:


  Violation Number               Nature of Violation                                                             Violation Ended
  1                               Not Commit Another Crime                                                       05/24/2018
'\;m,':
XI·
 4                                   Not Possess Ammunition                                                      05/24/2018
                                                                                                                ,::~,
         The defendant is sentenced as provided in pages 2 through __3_ _ of this judgment. The sentence is imposed pursuant to
  the Sentencing Refonn Act of 1984.
  •       The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
  fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
  economic crrcumstances.

  Last Four Digits of Defendant's Soc. Sec. No.: 7775                       07/10/2019

  Defendant's Year of Birth:            1969

  City and State of Defendant's Residence:                                                            Signature of Judge
  Perry, Arkansas
                                                                            Brian S. Miller, United States District Judge
                                                                                                   Name and Title of Judge
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA
                                                                              Judgment-Page   2    of - - 3
                                                                                                          -~
DEFENDANT: DAVID JUNIOR SPANN
CASE NUMBER: 4:13CR00331-001 BSM

                                                      ADDITIONAL VIOLATIONS

                                                                                                  Violation
Violation Number               Nature of Violation                                                Concluded
6                              Failure to Submit to Drug Testing                                  05/16/2018
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page    3      of   3
DEFENDANT: DAVID JUNIOR SPANN
CASE NUMBER: 4:13CR00331-001 BSM


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served with no supervised release to follow.




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                     to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                              UNITED STA TES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STATES MARSHAL
